Citation Nr: 0915474	
Decision Date: 04/24/09    Archive Date: 04/29/09	

DOCKET NO.  07-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of prostate cancer, to include radical 
prostatectomy.   

3.  Entitlement to service connection for chronic bronchitis.   

4.  Entitlement to service connection for degenerative 
arthritis of the right knee, claimed as a right knee or leg 
disability.   

5.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of cold injury to the right foot.   

6.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of cold injury to the left foot.   
 
7.  Entitlement to an effective date earlier than May 24, 
2005, for the award of a 30 percent evaluation for the 
residuals of cold injury to the right foot.   

8.  Entitlement to an effective date earlier than May 24, 
2005, for the award of a 30 percent evaluation for the 
residuals of cold injury to the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
July 1984, a portion of which represented service in the 
Republic of Germany, Panama, and Korea.  No evidence of 
record demonstrates service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2005, August 2006, and May 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In rating decisions of June 1995 and March 1999, with which 
the Veteran voiced no disagreement, the RO denied entitlement 
to service connection for diabetes mellitus.  In a subsequent 
rating decision of June 1999, the RO continued its denial of 
service connection for diabetes mellitus.  The Veteran voiced 
his disagreement with that denial of benefits, but 
subsequently failed to perfect his appeal.  Finally, in a 
rating decision of July 2001, the RO denied entitlement to 
service connection for prostate cancer, to include residuals 
of radical prostatectomy.  Once again, the Veteran voiced no 
disagreement with that decision.  All of the aforementioned 
rating decisions have now become final.  

Since the time of those decisions, the Veteran has submitted 
additional evidence in an attempt to reopen his claims for 
service connection for diabetes mellitus and the residuals of 
prostate cancer.  The RO found such evidence neither new nor 
material, and the current appeal ensued.  

Based on a review of the claims folder, it would appear that, 
in addition to the issues currently on appeal, the Veteran 
seeks entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another 
person.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for diabetes mellitus 
on a de novo basis, as well as all issues except for that of 
entitlement to an effective date earlier than May 24, 2005, 
for the award of 30 percent evaluations for the Veteran's 
service-connected residuals of cold injury to the right and 
left foot is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  




FINDINGS OF FACT

1.  In decisions of June 1995, March 1999, and June 1999, the 
RO denied entitlement to service connection for diabetes 
mellitus.  

2.  Evidence submitted since the time of the RO's most recent 
decision denying entitlement to service connection for 
diabetes mellitus in June 1999 is neither cumulative nor 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the Veteran's current claim.  

3.  In a rating decision of July 2001, with which the Veteran 
voiced no disagreement, the RO denied entitlement to 
increased ratings for the service-connected residuals of cold 
injury (i.e. frostbite) of the right and left foot.  

4.  The Veteran's current claims of entitlement to increased 
evaluations for the service-connected residuals of cold 
injury to the right and left foot were received no earlier 
than May 24, 2005.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in June 1995, March 1999, and 
June 1999 denying the Veteran's claim for service connection 
for diabetes mellitus are final.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the RO most recently denied 
entitlement to service connection for diabetes mellitus in 
June 1999 is both new and material, and is sufficient to 
reopen the Veteran's previously-denied claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  An effective date earlier than May 24, 2005, for the 
award of a 30 percent evaluation for the service-connected 
residuals of cold injury to the right foot is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.104 and Part 4, Code 7122 (2008).  

4.  An effective date earlier than May 24, 2005 for the award 
of a 30 percent evaluation for the service-connected 
residuals of cold injury to the left foot is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.104, 
and Part 4, Code 7122 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Acting Veterans Law Judge in August 2008, as 
well as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

New and Material Evidence

The Veteran in this case seeks service connection for 
diabetes mellitus which, it is alleged, had its origin during 
his period of active military service.  In that regard, 
service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the Veteran's claim for service connection for 
diabetes mellitus, the Board notes that, in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior June 1995, 
March 1999, and June 1999 rating decisions, the RO denied 
entitlement to service connection for diabetes mellitus.  
Moreover, the Veteran's current claim and accompanying 
evidence reflects that very same disability.  Under the 
circumstances, the Board is of the opinion that the Veteran's 
current claim is, in fact, based on the very same diagnosis 
as his previous claims, and, accordingly, must be considered 
on a "new and material" basis.  See Boggs, supra.  

In that regard, at the time of the previous rating decisions 
in June 1995, March 1999, and June 1999, it was noted that, 
while in service, the Veteran received a diagnosis of 
glucosuria, "possible diabetes mellitus," as well as 
"questionable" chemical diabetes.  However, while in service, 
the Veteran never received an actual diagnosis of diabetes 
mellitus.  Nor was he ever placed on medication for control 
of that particular disability.  While in 1998, approximately 
14 years following the Veteran's discharge from service, he 
received a diagnosis of noninsulin dependent diabetes 
mellitus, at no time was the Veteran's diabetes in any way 
linked to his period of active military service.  Based on 
such findings, the RO, in decisions of June 1995 and 
March 1999, and June 1999, denied entitlement to service 
connection for diabetes mellitus.  Those determinations were 
adequately supported by and consistent with the evidence then 
of record, and are now final.  

Evidence received since the time of the RO's most recent 
decision in June 1999 consisting, for the most part, of VA 
treatment records and examination reports, and a statement 
from one of the Veteran's private physicians, is not only 
"new" in the sense that it was not previously of record, but 
also "material".  More specifically, since the time of the 
June 1999 rating decision, the Veteran has received 
continuing treatment for diabetes mellitus.  Moreover, in a 
statement of September 2008, the Veteran's private physician, 
after having reviewed partial records from the Veteran's 
military service, offered his opinion that the Veteran's 
diabetes mellitus "actually began" while he was in military 
service, though he did not receive a clinical diagnosis of 
that disability until later.  Such evidence, in the opinion 
of the Board, provides, at a minimum, a "more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, and, as such, is sufficient 
to reopen the Veteran's previously-denied claim for service 
connection for diabetes mellitus.  This is to say that, by 
itself, or when considered with previous evidence of record, 
the newly-received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus is effectively reopened.  

Earlier Effective Dates

On various occasions, and during the course of a hearing 
before the undersigned Acting Veterans Law Judge in late 
August 2008, the Veteran argued that his respective 
30 percent evaluations for the service-connected residuals of 
bilateral cold injury should have been effective from 
September 1998, the date of receipt of his initial claim for 
service connection for those disabilities.  

In that regard, a review of the record discloses that the 
Veteran's initial claim for service connection for the 
residuals of cold injury to the right and left foot was, in 
fact, received on September 10, 1998.  Following that claim, 
in a rating decision of March 1999, the RO granted service 
connection (and respective 10 percent evaluations) for the 
residuals of frostbite to the right and left foot, effective 
from September 10, 1998, the date of receipt of the Veteran's 
initial claim for service connection.  Significantly, the 
Veteran voiced no disagreement with that rating decision.  

In a subsequent rating decision of June 1999, the RO 
continued the previously-assigned 10 percent evaluations for 
the service-connected residuals of frostbite of the right and 
left foot.  Once again, the Veteran voiced no disagreement 
with the assignment of those benefits.  

Most recently, in a rating decision of July 2001, the RO 
continued its previously-assigned 10 percent evaluations for 
the service-connected residuals of frostbite to the right and 
left foot.  Again, as in June 1999, the Veteran voiced no 
disagreement with the assignment of a 10 percent evaluation 
for those service-connected residuals.  

On May 24, 2005, there was received the Veteran's most recent 
claims of entitlement to increased evaluations for the 
service-connected residuals of cold injury to the right and 
left foot.  The RO, in a Decision Review Officer's Decision 
of March 2007, awarded separate 30 percent evaluations for 
the service-connected residuals of cold injury to the right 
and left foot, based in large part on findings noted on a VA 
compensation and pension examination dated in July 2006.  The 
effective date for the award of those benefits was taken as 
May 24, 2005, the date of the Veteran's recently-received 
claim for increase.  

Pursuant to applicable law and regulation, the effective date 
of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  The effective 
date of an evaluation and award of compensation is generally 
the day following separation from service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

Unless specifically provided otherwise, a claim for increased 
compensation is to be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
38 U.S.C.A. § 5110(b)(2) "specifically provides otherwise" by 
stating that an effective date of an award of increased 
compensation is to be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b) (West 2002); see also 
38 C.F.R. § 3.400(o)(1)(2) (effective date of award of 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within one year from such 
date; otherwise, date of receipt of claim); see also 
Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2008).  

In the case at hand, and as noted above, the Veteran's 
original claim for service connection for the residuals of 
cold injury to his right and left foot was received on 
September 10, 1998.  In a rating decision of March 1999, the 
RO granted service connection (and respective 10 percent 
evaluations) for the service-connected residuals of frostbite 
to the right and left foot, effective from September 10, 
1998, the date of receipt of his original claim for service 
connection.  The Veteran voiced no disagreement with that 
rating decision, or with subsequent rating decisions in 
June 1999 and July 2001 which continued the previously-
assigned respective 10 percent evaluations for the service-
connected residuals of cold injury to the right and left 
foot.  Accordingly, all of those rating decisions have now 
become final.  

In conjunction with the Veteran's current appeal, the RO, in 
a Decision Review Officer's Decision of March 2007, assigned 
respective 30 percent evaluations for the service-connected 
residuals of cold injury to the right and left foot.  Those 
evaluations were made effective from May 24, 2005, the date 
of receipt of the Veteran's most recent claim for increased 
evaluations.  

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2008).  In the case 
at hand, it is clear that the Veteran's entitlement to the 
respective 30 percent evaluations for his service-connected 
residuals of cold injury to the right and left foot arose no 
earlier than May 24, 2005, the date of receipt of his recent 
claim for increase.  In point of fact, during the time 
extending from the last final rating decision in July 2001 to 
the Veteran's recent claim in May 2005 there was received no 
evidence and/or information which might have reasonably been 
construed as a request for an increased rating.  As such, 
there is no finding of an earlier claim date based on the 
informal claim provisions of 38 C.F.R. § 3.155.  Moreover, 
the evidence subsequent to the last final rating decision in 
July 2001, but prior to May 24, 2005, does not include a 
treatment or hospitalization or treatment report that could 
serve as an informal claim under 38 C.F.R. § 3.157.  Finally, 
within the one-year period prior to May 24, 2005, there is no 
evidence from which it is factually ascertainable that 30 
percent evaluations for frostbite are warranted, precluding 
an earlier effective date under 38 C.F.R. § 3.400(o)(1)(2).  

Under the circumstances addressed above, an effective date 
earlier than May 24, 2005, for the respective awards of 
30 percent evaluations for the Veteran's service-connected 
residuals of cold injury to the right and left foot must be 
denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case at hand, the Board reopens the Veteran's claim of 
entitlement to service connection for diabetes mellitus.  
Given this favorable disposition, any notice deficiency with 
respect to the laws surrounding new and material evidence is 
harmless error here.  Regarding the effective date claims, it 
does not appear that complete notice was provided.  However, 
by asserting a very specific effective date being sought, and 
the reason for such date, the Veteran has demonstrated actual 
knowledge of the elements of that claim.  As such, any 
deficiency in notice is harmless error here.  Moreover, since 
any newly submitted evidence would necessarily be received by 
the RO subsequent to the current effective date assigned, and 
would thus not substantiate the claim.  

Additionally, VA must also make reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In that regard, in connection with the current 
appeal, VA has obtained the Veteran's service treatment 
records, as well as both VA and private treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened and to this extent the appeal is granted.  

An effective date earlier than May 24, 2005, for the award of 
a 30 percent evaluation for the service-connected residuals 
of cold injury to the right foot is denied.  

An effective date earlier than May 24, 2005, for the award of 
a 30 percent evaluation for the service-connected residuals 
of cold injury to the left foot is denied.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claim for service connection for diabetes mellitus, 
the Board must now turn to a de novo review of all pertinent 
evidence of record.  Moreover, a review of the Veteran's 
claims folder raises some question as to the exact nature and 
etiology of his current residuals of prostate cancer, 
bronchitis, and degenerative arthritis of the right knee, as 
well as the current severity of service-connected residuals 
of cold injury to the right and left foot.  

As noted above, a review of the Veteran's service treatment 
records show treatment for what was described at that time as 
glucosuria, and/or a low renal threshold for glucose.  Also 
noted were diagnoses of "possible" diabetes mellitus, and 
"questionable" chemical diabetes.  However, on various 
occasions during the Veteran's period of active service, 
results of glucose tolerance tests were described as normal.  
In point of fact, the earliest clinical indication of 
documented diabetes mellitus is revealed by medical records 
dated in the 1990's, many years following the Veteran's 
discharge from active service.  Nonetheless, and as noted 
above, in correspondence of September 2008, the Veteran's 
private physician indicated that, based on his review of 
"partial records from (the Veteran's) military service," it 
was "likely that (the Veteran's) diabetes mellitus actually 
began while he was in military service."  Under the 
circumstances, the Board finds that additional development of 
the evidence in the form of a medical opinion would be 
appropriate prior to a final adjudication of the Veteran's 
claim for service connection for diabetes mellitus.  

Turning to the issues of service connection for chronic 
bronchitis and degenerative arthritis of the right knee, the 
Board notes that while in service, the Veteran received 
treatment not only for bronchitis, in 1987, but also for a 
contusion and/or injury to his right knee, eventually 
classified as "chondromalacia."  Such right knee treatment 
occurred on multiple occasions between December 1978 and 
April 1979, and again in 1980.  Moreover, since the time of 
the Veteran's discharge from service, he has received 
continuing treatment for bronchitis, as well as for 
osteoarthritis of the right knee.  Significantly, while 
following VA examinations in November 2007 and January 2008, 
an opinion was offered that the Veteran's current 
osteoarthritis of the right knee was not "as alleged by the 
Veteran" the result of frostbite and/or an injury in service, 
the Veteran's private physician has offered his opinion that 
the Veteran's current right knee disability is, in fact, 
"directly related" to his military service.  As the opinion 
was based on only a partial review of the records and did not 
account for a lengthy absence of treatment following 
discharge from active service, it is not sufficiently 
probative to enable a grant of the claim.  However, it does 
give rise to the need for a VA examination for the purpose of 
determining the relationship, if any, between the current 
right knee disability and the in-service treatment.  
Moreover, a November 2007 VA examination only considers the 
right knee etiology as related to service-connected frostbite 
residuals, without addressing direct service connection.  
Although a January 2008 VA opinion finding that right knee 
arthritis was not related to service is of record, such 
opinion also lacks sufficient rationale.  Thus, another 
examination is needed to clarify this issue. Furthermore, an 
examination is also found to be necessary regarding the 
bronchitis claim.  See McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006).  

Turning to the issue of increased evaluations for the 
Veteran's service-connected residuals of cold injury to the 
right and left foot, the Board notes that the Veteran last 
underwent a VA examination for compensation purposes for 
those disabilities in July 2006, almost three years ago.  
Moreover, during the course of a hearing before the 
undersigned Acting Veterans Law Judge in August 2008, the 
Veteran essentially argued that his service-connected right 
and left foot disabilities had become significantly worse.  
Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the Veteran's 
current claims for increase.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
see also VAOPGCPREC-11-95 (April 7, 1995).  

Finally, turning to the issue of whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously-denied claim for service connection for 
the residuals of prostate cancer (to include radical 
prostatectomy), the Board notes that, in the recent decision 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously-denied claim, as well as the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought, i.e., service 
connection.  In addition, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.  

In that regard, the Board observes that, while in 
correspondence of August 2007, the Veteran was provided with 
a basic description of what constituted a valid claim for 
service connection for the residuals of prostate cancer (to 
include radical prostatectomy), he has yet to be provided 
with notice which fully complies with the newly-specified 
criteria as noted in Kent, supra (i.e., the type of evidence 
which would be new and material based on the reasons for the 
prior denial).  Under the circumstances, proper notice must 
be provided to the Veteran prior to a final adjudication of 
his current claim for service connection for the residuals of 
prostate cancer, to include radical prostatectomy.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should review the 
Veteran's file, and ensure that the 
Veteran and his representative are sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to reopen his 
previously-denied claim (for service 
connection for the residuals of prostate 
cancer, to include radical 
prostatectomy), and which notifies him of 
the evidence and information necessary to 
establish his entitlement to the 
underlying claim for the benefit sought, 
that is, service connection.  

The Veteran and his representative should 
also be advised as to what constitutes 
new and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the Veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent, v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2008, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed bronchitis, diabetes 
mellitus, and osteoarthritis of the right 
knee, as well as the current severity of 
his service-connected residuals of cold 
injury to the right and left foot.  The 
RO is advised that the Veteran must be 
given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
Veteran current suffers from chronic, 
clinically-identifiable bronchitis, and 
if so, whether that disability as likely 
as not had its origin during the 
Veteran's period of active military 
service.  The appropriate examiner or 
examiners should in addition, 
specifically comment as to whether the 
Veteran's diabetes mellitus and 
osteoarthritis of the right knee as 
likely as not had their origin during the 
Veteran's period of active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

4.  Thereafter, the RO should review the 
Veteran's claims for service connection 
for diabetes mellitus, the residuals of 
prostate cancer (to include radical 
prostatectomy), bronchitis, and 
degenerative arthritis of the right knee, 
as well as his claims for increased 
evaluations for the service-connected 
residuals of cold injury to the right and 
left foot.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in June 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


